        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 1 of 42




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                     )
JOHN ALBERICI, Individually and On                   )
Behalf of All Others Similarly Situated,             )   Case No. 2:18-cv-02279-MMB
                                                     )
                                    Plaintiff,       )
                                                     )   SECOND AMENDED CLASS ACTION
                                                     )   COMPLAINT FOR VIOLATION OF THE
                        v.
                                                     )   FEDERAL SECURITIES LAWS
RECRO PHARMA, INC., GERALDINE A.                     )
HENWOOD, STEWART MCCALLUM                            )   Hon. Michael M. Baylson
AND JOHN HARLOW,                                     )
                                                     )   JURY TRIAL DEMANDED
                                                     )
                                 Defendants.         )
                                                     )


       Lead Plaintiff, the Recro Investor Group (defined herein) (“Plaintiff”), individually and

on behalf of all other persons similarly situated, by Plaintiff’s undersigned attorneys, for

Plaintiff’s second amended complaint against Defendants, alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all

other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Recro Pharma, Inc. (“Recro” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity

for discovery.




                                                 1
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 2 of 42




                                 NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Recro securities between

July 17, 2017 through May 23, 2018, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officers/executives.

       2.      Recro is a specialty pharmaceutical company that develops non-opioid

therapeutics for the treatment of pain in the post-operative setting. Founded in 2007, Recro is

headquartered in Malvern, Pennsylvania, and its securities trade on the NASDAQ Capital Market

(“NASDAQ”) under the ticker symbol “REPH.”

       3.      The Company’s lead product is a proprietary injectable form of meloxicam (“IV

meloxicam”), a long-acting preferential COX-2 inhibitor to be used for the management of

moderate to severe pain.

       4.      Recro announced that it filed a New Drug Application (“NDA”) with the U.S.

Food and Drug Administration (“FDA”) for IV meloxicam in July 2017, and the market buzzed

with excitement with the hope that IV meloxicam would offer surgeons and their patients a long-

lasting, once daily, non-opioid alternative drug to manage pain following surgery.

       5.      Before and after the filing of the NDA, Defendants misled investors about the

market for IV meloxicam.       Specifically, Defendants made numerous materially false and

misleading statements that soft tissue surgeons – such as gastrointestinal/colorectal surgeons, and

their patients – were “IV meloxicam target opportunities” even though Defendants knew, but



                                                2
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 3 of 42




failed to disclose, that a significant majority of key opinion leader physicians communicating

with Defendants specifically told them that they did not intend to use the drug in soft tissue

procedures because the trial data for the drug’s efficacy in soft tissue procedures was not

compelling.

       6.     Defendants also misled investors to believe that, even though IV meloxicam was

manufactured overseas, there was “oversight by our internal managers” (emphasis added). In

reality, however, Recro did not have a handle on the manufacturing process. Specifically, the

Company had only one employee – the Chief Executive Officer’s brother, who had to commute

from the U.S. to Ireland – to oversee the manufacturing of IV meloxicam and its packaging in

Ireland. Although key opinion leader physicians voiced serious concerns to the Company about

the inherent risks and specific lack of oversight of the Company’s process for manufacturing IV

meloxicam overseas, the Individual Defendants (defined herein) disregarded that expert feedback

and conditioned investors to believe that the manufacturing process and oversight was copacetic.

       7.     On May 24, 2018, Recro shocked investors when it announced that the FDA had

declined to approve Recro’s NDA for IV meloxicam. In its Complete Response Letter (“CRL”)

to the Company, the FDA stated that it was unable to approve the application in its current form

“because data from ad hoc analyses and selective secondary endpoints suggest that the analgesic

effect does not meet the expectations of the FDA.” Additionally, the CRL raised chemistry,

manufacturing and control-related “questions on extractable and leachable data provided in

the NDA.” (Emphasis added.)

       8.     On this news, Recro’s share price fell $6.79, or 54.67%, to close at $5.63 on May

24, 2018.




                                               3
          Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 4 of 42




         9.      As a result of Defendants’ materially false and misleading statements and

omissions, and the precipitous decline in the market value of the Company’s securities, Plaintiff

and other Class members have suffered significant losses and damages.

                                 JURISDICTION AND VENUE

         10.     The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

         11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and § 27 of the Exchange Act.

         12.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as Recro’s principal executive offices are located within

this Judicial District.

         13.     In connection with the acts, conduct and other wrongs alleged in this Second

Amended Complaint, Defendants, directly or indirectly, used the means and instrumentalities of

interstate commerce, including but not limited to, the United States mail, interstate telephone

communications and the facilities of the national securities exchange.

    I.         PARTIES

         14.     Court-appointed Lead Plaintiff, Recro Investor Group, is comprised of investors

Daniel Wessler, Charles Clark, Ronald Davidson and John Alberici. Plaintiff acquired Recro’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.




                                                    4
         Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 5 of 42




       15.     Defendant Recro is incorporated in Pennsylvania, and maintains its principal

executive offices at 490 Lapp Road, Malvern, Pennsylvania 19355. Recro’s securities trade on

the NASDAQ under the ticker symbol “REPH.”

       16.     Defendant Geraldine A. Henwood (“Henwood”) founded Recro in 2007 and has

served as the Company’s Chief Executive Officer (“CEO”), President and Director since 2008.

Henwood has served as a member of the Company’s Management Team and Leadership Team at

all relevant times.

       17.     Defendant Stewart McCallum (“McCallum”) has served as the Company’s Chief

Medical Officer since December 2015. McCallum has served as a member of the Company’s

Management Team and Leadership Team at all relevant times.

       18.     Defendant John Harlow (“Harlow”) has served as the Company Executive Vice

President, Commercial since February 2018, and prior to that, served as Vice President,

Marketing since October 2016. Harlow has served as a member of the Company’s Leadership

Team at all relevant times and Management Team since February 2018.

       19.     The Defendants referenced above in ¶¶ 16-18 are sometimes referred to herein as

the “Individual Defendants.”

       20.     The Individual Defendants possessed the power and authority to control the

contents of Recro’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been



                                                 5
          Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 6 of 42




disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

   II.         SUBSTANTIVE ALLEGATIONS

         A.      Background

         21.     Recro is a specialty pharmaceutical company.       During the Class Period, the

Company operated through two distinct business divisions that were reported as separate

segments – (i) an Acute Care division and (ii) a Contract Development and Manufacturing

Organization (“CDMO”), located in Gainesville, Georgia.

         22.     The Company’s Acute Care division is primarily focused on developing products

for hospital and other acute care settings.     The Acute Care division’s lead product is IV

meloxicam, a proprietary injectable form of meloxicam, a long-acting, non-opioid drug for the

management of moderate-to-severe, acute postoperative pain. Meloxicam is a preferential COX-

2 inhibitor, a subclass of non-steroidal anti-inflammatory drugs.

         23.     Recro purchased the rights to a patent-protected NanoCrystal® formulation of IV

meloxicam and the CDMO facility from Alkermes Plc (“Alkermes”) on April 13, 2015.

         24.     In 2000, an oral meloxicam tablet (Mobic®) was approved by the FDA for signs

and symptoms of osteoarthritis and rheumatoid arthritis, but it has a slow onset of action, largely

due to poor water solubility, and is not currently approved for the treatment of acute pain. Recro

claims that its proprietary IV form of the drug provides a faster onset of action of meloxicam and

a rapid and sustained treatment for acute pain via IV routes.

         25.     Currently, opioids dominate the IV acute pain market. Recro touts IV meloxicam

as having the potential to overcome many of the significant complications and side effects



                                                 6
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 7 of 42




associated with commonly-prescribed opioid drugs, including addiction, respiratory depression,

constipation, excessive nausea and vomiting.

       26.     Recro is not an earnings-driven company. Indeed, during the Class Period, the

Acute Care segment did not earn any revenue and Recro relied upon cash flows from its CDMO

facility to offset the cost of developing IV meloxicam.

       27.     As IV meloxicam was the Company’s lead product candidate in the Acute Care

segment during the Class Period, the importance of securing NDA approval for IV meloxicam

could not be overstated.

       B.      It’s a Family Affair – Nepotism Is Rampant at the Company

       28.     Nepotism is rampant at the Company.        Numerous examples illustrate how

Henwood (the CEO, President and Director of the Company) uses Recro as an employment

vehicle for her family members.

       29.     For example, Henwood’s brother, Chris Sharr (“Sharr”), has served as the

Company’s Vice President, Manufacturing and Alliance Management since January 1, 2017.

Sharr received a salary of $243,000 in 2017 and was awarded options to purchase 43,600 shares

of Recro common stock upon hire with a grant date fair value of $229,772. Sharr has served as a

member of the Leadership Team at all relevant times.

       30.     Henwood’s sister, Diane Myers (“Myers”), has served as Recro’s Senior Vice

President, Regulatory Affairs and Quality Assurance since 2014. Myers earned $762,028 in total

compensation in 2017. Myers has served as a member of the Management Team and Leadership

Team at all relevant times.

       31.     Henwood’s sister-in-law, Suzanne Sharr (Sharr’s wife), has served as Recro’s

Senior Director of Human Resources since January 1, 2017. Suzanne Sharr received a salary of



                                                7
           Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 8 of 42




$202,000 in 2017 and was awarded options to purchase 15,000 shares of Recro common stock

upon hire with a grant date fair value of $79,050.

          C.      The Company Relies on Key Opinion Leader Physicians

          32.     Key Opinion Leaders (“KOLs”) are well-respected, expert physicians in their

field who provide thought leadership to their peers and the general public. They conduct

research, write articles, and/or speak on behalf of pharmaceutical and life-sciences companies.

As physicians attempt to choose from a myriad of drug options for patients, they often turn to

KOLs for their knowledge and advice on specific drugs and options. As a result of their years of

industry experience and medical affiliations, KOLs possess a unique credibility and have become

entwined with the marketing of pharmaceuticals to lend credibility to claims of efficacy and

safety.

          33.     Recro has a robust list of between 200 to 300 KOL physicians for IV meloxicam,

including       orthopedic   surgeons,   general   surgeons,   gastrointestinal/colorectal   surgeons,

anesthesiologists, and other physicians.

          34.     Recro relied on these KOLs to lend credibility to the Company’s claims about IV

meloxicam’s efficacy and safety. Recro also relied upon the KOLs to provide feedback to the

Company on IV meloxicam. Prior to and during the Class Period, the KOLs provided substantial

feedback to Recro about a myriad of issues regarding IV meloxicam, as detailed below.

Similarly, on March 22, 2019 – after the Class Period – the Company announced the receipt of a

second IV meloxicam CRL from the FDA in a press release. During a conference call held later

that day, Defendant Henwood stated (emphasis added): “The FDA did focus on the . . . fact that

some patients have a reduction in pain relief in the waning hours of the dosing period. We

believe that the product does perform well, that it has a role, that it could be useful in multi-



                                                   8
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 9 of 42




model analgesia. That’s based on KOL feedback . . . .” In other words, Defendants’ beliefs are

informed by, and purportedly based on, KOL feedback.

       D.      Confidential Witness No. 1 and Leadership Team Meetings

       35.     KOLs for IV meloxicam frequently communicated with Confidential Witness No.

1 (“CW1”) and CW1’s Medical Affairs Team. CW1 was employed at the Company as its

Regional Medical Affairs Director from June 2017 (prior to the Class Period) through September

2017, and as the National Director of Medical Affairs from October 2017 through May 2018.

       36.     CW1 was a member of Recro’s Leadership Team. CW1 led and coordinated

medical conferences attended by KOLs, the majority of which he personally attended. At times,

members of the Medical Affairs Team also accompanied him to the conferences, depending on

the location of the conference. During such conferences, CW1 frequently spoke with Recro’s

KOLs. CW1 also travelled to KOL facilities where he personally spoke with Recro’s KOLs.

The Medical Affairs Team and CW1 documented their interactions with KOLs and always

reported these interactions to Recro’s leadership, as described below.

       37.     CW1 reported to Defendant McCallum, the Company’s Chief Medical Officer.

       38.     Throughout the course of his employment, CW1 also participated in Recro’s

weekly Leadership Team meetings, which were held every Monday in a conference room at the

Company’s headquarters in Malvern, Pennsylvania. Leadership Team meetings were core team

meetings during which updates and directions for IV meloxicam were discussed. Leadership

from Recro’s Clinical, Medical Affairs, Business Development and Commerce departments

attended the meetings.

       39.     CW1 often flew into Pennsylvania on Monday mornings to attend the Leadership

Team meetings in person, but also attended the weekly meetings by telephone at times.



                                                9
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 10 of 42




Regardless of the participation method, CW1 confirmed that he attended all Leadership Team

meetings during the course of his employment at Recro.

       40.    The Leadership Team meetings were also consistently attended by the following

Leadership Team members: (i) Defendant McCallum (Chief Medical Officer); (ii) Defendant

Harlow (Executive Vice President, Commercial); (iii) Myers (Henwood’s sister and Recro’s

Senior Vice President, Regulatory Affairs and Quality Assurance); (iv) Sharr (Henwood’s

brother, and Recro’s Vice President, Manufacturing and Alliance Management); (v) Jim Witt

(Director of Commercial Insights and Training); (vi) Cynthia Sherman (Vice President of Market

Access); (vii) Fred Graff (Chief Commercial Officer); (viii) Greg Gangemi (Vice President of

Sales); (ix) Janeese Carter (Director of Marketing), (x) Paul Baddeley (Director of Sales

Operations and Analytics); and (xi) Libby Black (a consultant, who was hired as Recro’s Senior

Director of Global Health Outcomes in April 2018). Randy Mack (“Mack”), Recro’s Senior

Vice President, Development, and a member of the Leadership Team, attended the meetings to

the extent the meeting focused on clinical development. Henwood, also a member of the

Leadership Team, did not frequently attend Leadership Team meetings, but always received

reports of these meetings from Defendants McCallum and Harlow, both of whom regularly

interfaced with Henwood.

       41.    Over the course of CW1’s employment, at least 20 KOLs told CW1 that he or she

had concerns about nepotism at the Company with respect to Henwood’s family, and questioned

whether Henwood’s family members, including Sharr, were qualified for their respective

positions at the Company. In fact, CW1 stated that all eight members of the Medical Affairs

Team, including CW1, had these concerns, as well as several members of the Marketing team.




                                             10
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 11 of 42




       42.     These concerns were reported to the Individual Defendants. CW1 stated that, at

weekly Leadership Team meetings, he and his Medical Affairs Team reported to the Company’s

leaders that the KOLs had concerns about: (i) nepotism; (ii) qualifications of Henwood’s family

members, including Sharr and his oversight of manufacturing in Ireland (discussed herein);

(iii) the lack of safety data on bleeding risks for IV meloxicam; and (iv) the fact that KOLs were

not intending to use IV meloxicam in their soft tissue procedures because the drug’s efficacy

clinical trial data was not compelling (discussed herein).

       E.      The Company Filed a New Drug Application with the FDA

       43.     Recro conducted efficacy and safety clinical trials for purposes of filing an NDA

for IV meloxicam with the FDA.

       44.     In addition to conducting Phase 2 studies in acute pain models, the Company

conducted randomized, double-blind, placebo-controlled Phase 3 acute post-operative pain

studies, including a Phase 3 efficacy clinical trial in bunionectomy (hard tissue), a Phase 3

efficacy clinical trial in abdominoplasty (soft tissue), and a Phase 3 safety study.

       45.     Although Recro disclosed that the primary endpoints were met in both the

bunionectomy and abdominoplasty clinical trials, the efficacy data for the abdominoplasty (soft

tissue) clinical trial was far less robust than the data for the bunionectomy (hard tissue) clinical

trial according to KOLs (and as further explained herein).

       46.     The financial well-being of the Company (and its stock price) depended on the

FDA approving the drug, and the medical professionals embracing and using the drug. For

investors, the operative question was not what IV meloxicam clinical trial data showed to lay

people, but how the clinical data was interpreted by medical experts, for IV meloxicam’s

ultimate commercial success was wholly dependent on it being accepted by the various medical



                                                 11
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 12 of 42




communities. Thus, regardless of what the clinical data showed to lay people, because the

majority of the Company’s KOLs told Defendants that they did not intend to use the drug for soft

tissue procedures, the drug’s marketability was significantly lower than what was touted by the

Company to investors.

       47.     Recro announced that it filed its NDA for IV meloxicam 30 mg on July 31, 2017

for the management of moderate to severe, acute postoperative pain.

       48.     On September 28, 2017, the Company issued a press release announcing that the

FDA had accepted its NDA for IV meloxicam 30 mg for review.

       49.     On October 5, 2017, Recro announced that the FDA had set a “PDUFA” date of

May 26, 2018 for its decision on the NDA. For reference, the Prescription Drug User Fee Act of

1992 (“PDUFA”) typically calls for a period of 10 months to review such applications. PDUFA

dates are deadlines by which the FDA must review NDAs.

       50.     Many drug companies voluntarily choose to disclose a PDUFA date to investors

with the hope that doing so will lead to an increase in the company’s stock price. Oftentimes,

not only will a company’s share price increase in anticipation of the FDA approving an NDA,

but if the FDA ultimately grants approval of a company’s NDA on a breakthrough drug, the

company’s share price will further increase as a result of such approval.

       F.      The Company Receives a Complete Response Letter from the FDA Rejecting
               Recro’s NDA for IV Meloxicam

       51.     In a May 24, 2018 CRL, the FDA rejected Recro’s NDA for IV meloxicam 30

mg.

       52.     CRLs inform drug companies that the review cycle for an NDA has been

completed and that the NDA is not approvable. They lay out deficiencies and outline possible

remedies. CRLs can have a devastating effect on a small company’s share value. CRLs are

                                                12
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 13 of 42




usually confidential. The FDA does not release CRLs publicly prior to approval because of

confidentiality concerns.

        53.    According to Recro’s May 24, 2018 press release, the CRL stated that the FDA

was unable to approve the application in its submitted form for two reasons – (i) “because data

from ad hoc analyses and selective secondary endpoints suggest that the analgesic effect does not

meet the expectations of the FDA” and (ii) because the CRL raised chemistry, manufacturing

and control or “CMC”-related “questions on extractable and leachable data provided in the

NDA.”

        54.    During a May 24, 2018 morning conference call, Henwood deflected and stated

that “[t]o the best of our understanding right now, there is a lack of clarity in the reviewer’s mind

about some of the data.”

        55.    Recro’s share price was decimated as a result of the news that the FDA had

rejected the application, falling over 50% in value. Specifically, in response to the news, the

Company’s stock price dropped $6.79, or 54.67%, to close at $5.63 on May 24, 2018.

        G.     KOLs Voiced Concerns to the Company about the Quality and Oversight of
               Manufacturing IV Meloxicam Overseas

        56.    The Company has entered into various agreements for the manufacturing and

packaging of IV meloxicam.

        57.    For background, the Company (through its subsidiary – Recro Ireland Limited) is

party to a July 10, 2015 Development, Manufacturing and Supply Agreement (“Supply

Agreement”) with Alkermes (through a subsidiary – Alkermes Pharma Ireland Limited), for the

clinical and, if approved by the FDA, commercial supply of injectable meloxicam. Pursuant to

the Supply Agreement, Recro agreed to purchase its clinical supplies, and its commercial

supplies, of bulk injectable meloxicam formulation exclusively from Alkermes, subject to certain

                                                 13
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 14 of 42




exceptions, for a period of time; and Alkermes provided development services with respect to the

Chemistry, Manufacturing and Controls section of the NDA for injectable meloxicam.

       58.     On July 14, 2017, Recro announced that the Company, through its subsidiary

Recro Ireland Limited, entered into a Master Manufacturing Agreement and Product Agreement

with Patheon UK Limited to perform various manufacturing services, including providing sterile

fill and finish services of bulk injectable meloxicam.

       59.     CW1 stated that approximately 30% of KOLs expressed their concern to CW1

about IV meloxicam being manufactured overseas. The KOLs were aware of and concerned

about how “any blip on the radar” that the FDA found in the manufacturing and packaging

process could sink approval of the drug. When CW1 spoke to KOLs about FDA approval “the

thing that kept coming back up over and over again . . . the thing they were concerned about was

a potential packaging issue or manufacturing issue because the manufacturer was in Ireland.”

CW1 further reported that “this was one of the things the KOLs were concerned about that would

keep this product from being approved.” “It came up in conversations with surgeons many times

– ‘Let’s hope there are no[ ] manufacturing problems.’”

       60.     CW1 stated that the doctors’ concerns were based on their experience with the

foreign manufacturing of drugs. The KOLs expressed concern that a manufacturing plant in

Ireland may not have the same standards as the U.S., which could cause the plant to fail FDA

pre-approval plant inspections. As such, oversight of the manufacturing and packing process

was all the more important.

       61.     CW1 also stated that the KOLs had concerns about Recro’s level and quality of

oversight of the manufacturing process of IV meloxicam. Simply put, the department was not

adequately staffed.     Recro had just one employee, Sharr, handling the oversight for



                                                14
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 15 of 42




manufacturing IV meloxicam and its packaging in Ireland. But Sharr was based in Pennsylvania,

and went back and forth from Pennsylvania to Ireland, spending only some of his time in Ireland

actually overseeing the manufacturing and packaging process of IV meloxicam. To be

adequately staffed, the department needed (at least) one full-time person on the ground in Ireland

to oversee manufacturing, and one full-time person at the Company’s Pennsylvania headquarters

to handle in-house needs. Sharr was not able to handle these responsibilities by himself, in a

part-time “on location” capacity.

       62.     Moreover, as noted above, Sharr is Henwood’s brother and the KOLs who were

aware of that relationship raised additional questions and concerns about how Sharr was not

sufficiently qualified to oversee manufacturing.          CW1 stated that “those were legitimate

concerns” “and wham-o, one of the reasons it didn’t get approved was this manufacturing defect

. . . with the product leaching through the vial.”

       63.     CW1 also stated that Sharr never struck CW1 as having a handle on

manufacturing (a critical skill for an individual whose job title at Recro was Vice President,

Manufacturing and Alliance Management). For example, in early 2018, a minor issue arose

regarding the package label and insert for IV meloxicam, which fell within Sharr’s area of

responsibility. Even with this relatively small problem, CW1 stated that Sharr’s management of

the issue “was chaotic.”

       64.     CW1 and CW1’s Medical Affairs Team reported all of the KOLs’ concerns about

Sharr and foreign manufacturing of IV meloxicam to Recro’s top leadership, including the

Individual Defendants. As confirmed by CW1: “That was reported to the Company, they knew.”

“We reported all [of] that in our reports to corporate. We had conversations with the Leadership

Team about what physicians were saying.” CW1 confirmed that these concerns were reported to



                                                     15
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 16 of 42




Henwood, McCallum, Harlow and Mack in Leadership Team meetings and through written

reports submitted to the Company throughout the course of his employment.

       65.     However, this information was not disclosed to the Company’s investors.

Accordingly, investors had no idea of the KOLs’ concerns about overseas manufacturing

shortcomings, or that Sharr did not have a handle on the manufacturing process for IV

meloxicam and was in way deep over his head.

       H.      Defendants Told Investors That Soft Tissue Surgeons and Their Patients
               Were “IV Meloxicam Target Opportunities” Even Though They Knew That
               a Significant Majority of KOLs Did Not Intend to Use the Drug in Soft
               Tissue Procedures

       66.     As stated above, CW1 – who frequently communicated with KOLs, documented

his and his team’s interactions with KOLs, and reported these interactions to Company

leadership – stated that Defendants knew that while 99.9% of KOLs were convinced that IV

meloxicam should be used in orthopedic (or hard tissue) procedures, Defendants also knew that a

significant majority of the Company’s KOLs did not intend to use IV meloxicam in soft tissue

procedures because the clinical trial data for the efficacy of IV meloxicam in hard tissue

procedures (such as in the Phase III study in patients undergoing bunionectomy) was far more

compelling than the clinical trial data for the drug’s efficacy in soft tissue procedures (such as in

the Phase III study in patients undergoing abdominoplasty procedures). In clinical trials, IV

meloxicam showed a much less significant reduction in pain (or analgesic effect) in soft tissue

procedures than in orthopedic procedures. Simply put, soft tissue clinical data for IV meloxicam

was not as robust.

       67.     For perspective, soft tissue procedures are usually less painful for patients than

hard tissue procedures, so the “range of pain” reduction that IV meloxicam may provide in soft

tissue procedures is less dramatic. For example, on a pain scale of 0 to 10 (where 10 is the worst

                                                 16
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 17 of 42




pain imaginable), orthopedic (or hard tissue) surgery patients may rate their pain at an 8 after a

procedure and before receiving painkillers. For soft tissue procedures, however, the rating may

be closer to a 5. Thus, if physicians provide IV meloxicam to patients and reduce the pain in

both types of procedures to a 3, the range of pain reduction for hard tissue procedures from 8 to 3

(a reduction of 5) is significantly more impressive than a range of pain reduction for soft tissue

procedures from 5 to 3 (a reduction of 2).

       68.     Additionally, IV meloxicam’s Phase III abdominoplasty trial missed 8 of 18

secondary endpoints, including the secondary endpoint of Patient Global Assessment of pain

control as measured at hour 24. Thus, the potential exists for patients to have insufficient

analgesic coverage (or breakthrough pain) toward the end of the 24-hour interval between doses.

       69.     CW1 estimated that approximately 75% of soft-tissue KOLs who had the ability

to drive protocols in medical institutions directly told Recro representatives (including himself

and his team) that they did not intend to use IV meloxicam in their procedures because of the

trial data. As detailed below, this information was then reported by CW1 and his team to the

Individual Defendants.

       70.     CW1 stated that he and his Medical Affairs Team went into the field to develop

relationships with doctors, and particularly with KOLs who might be interested in using and

promoting IV meloxicam. CW1 detailed how “we were working with KOLs at the major

academic institutions across the country” “to develop protocols for the use of IV meloxicam

post-surgery for pain.”    However, the KOLs were unwilling to include IV meloxicam in

protocols for soft tissue procedures because it was not shown to be as effective as in hard tissue

procedures.




                                                17
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 18 of 42




       71.    Throughout CW1’s employment, CW1 and his Medical Affairs Team reported to

McCallum and Harlow and other leaders in multiple weekly Leadership Meetings that a

significant majority of KOLs were resistant to using IV meloxicam for soft tissue procedures.

With regard to how often these warnings were conveyed, CW1 stated: “It was definitely

frequent.”

       72.    Each week at Leadership Team meetings, which, as stated above, occurred every

Monday at the Company’s headquarters, CW1 and/or his team reported what they were hearing

from KOLs which frequently included KOLs’ opinions that the trial data was not compelling

enough for them to use the drug in soft tissue procedures. KOL reluctance was especially strong

among colorectal surgeon KOLs, who were also concerned about bleeding risks.

       73.    CW1 stated that he personally reported this information to McCallum and

Harlow, as did his Medical Affairs Team. CW1 also stated that the copious amounts of feedback

from KOLs about their resistance to using the drug in soft tissue procedures was frequently

reported to and discussed by McCallum and Harlow, and that the information was provided to

Henwood for additional discussions.

       74.    This information was also included in written reports submitted digitally to the

Company regarding the Medical Affairs Team’s interactions with each physician. In practice,

CW1 submitted a compilation of the reports to Defendant McCallum, and McCallum then

prepared a report about the KOL’s feedback for Henwood.

       75.    CW1 stated that McCallum had monthly meetings with Henwood at the

Company’s Malvern headquarters to update her about information he was receiving from KOLs

in the field. Harlow and Mack also participated in the monthly meetings with Henwood and

McCallum. McCallum also submitted written reports to Henwood each month to coincide with



                                              18
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 19 of 42




their meetings. CW1 helped McCallum prepare these reports by providing written content that

was included in the reports to Henwood. In preparation for each meeting and the written report,

CW1 provided McCallum with the feedback from KOLs that they did not intend to use IV

meloxicam in soft tissue procedures. “There were reports that were done that I completed, that

my team completed, that were sent directly to Stewart [McCallum] for his meetings with Gerri

[Henwood].” “And Gerri would discuss all those things with the regulatory team that was

preparing all of the FDA info. . . Those reports included that KOLs were reluctant to put IV

meloxicam in their protocols.” CW1 personally saw that the written reports that McCallum

submitted to Henwood included the information that KOLs did not want to use IV meloxicam for

soft tissue procedures. “I definitely saw reports that contained that information.”

       76.     Recro also organized and hosted quarterly Advisory Board meetings in order to

obtain additional expert opinion and feedback about IV meloxicam from KOLs in specific fields.

CW1 reported that approximately 12 KOLs participated in each Advisory Board meeting. CW1

personally attended four Recro Advisory Board meetings in 2017 and 2018, which were run by

McCallum. CW1 recalled that at least one of the Advisory Board meetings was held at the

Grand Hyatt at the Dallas-Fort Worth International Airport. Two Advisory Boards were a

combination of orthopedic and colorectal surgeons; one Advisory Board included only

orthopedic surgeons; and one Advisory Board included only colorectal surgeons. CW1 stated

that at the three Advisory Board meetings that included colorectal surgeons, the physicians made

their opinions clear to McCallum and Harlow, who were present at the meetings, that the trial

data did not convince the majority of them to start using IV meloxicam in their soft tissue

procedures. CW1 confirmed that the physicians “clearly, absolutely voiced that the data for the

soft-tissue procedure was not as compelling as the data for the orthopedic procedures.”



                                                19
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 20 of 42




       77.     CW1 also recalled McCallum attending these Advisory Board meetings and going

step-by-step through all the trial data with the KOLs, and that many of the colorectal surgeon

KOLs told McCallum that they were not sold on IV meloxicam. CW1 stated that Harlow also

attended the Advisory Board meetings and heard the same information from the colorectal

surgeon KOLs. According to CW1, the KOLs told McCallum and Harlow that “this would be a

very hard sell for them in their institutions to include on protocols for soft tissue procedures

considering the data.”

       78.     During the Advisory Board meetings, the KOLs were also informed that Recro

was pursuing a broad indication from the FDA for IV meloxicam for post-operative pain – both

in hard and soft procedures. CW1 personally witnessed many of the KOLs on the Advisory

Board question McCallum and Harlow as to why the Company was not seeking FDA approval

for just the hard-tissue indication. CW1 stated that “[t]here were recommendations at those

Advisory Board meetings that the Company focus their efforts on orthopedic rather than the

larger post-surgical pain market.” Specifically, “the exact conversation that happened at those

Advisory Board meetings was a flat-out statement from doctors – why are you pursuing an

indication on post-surgery pain [that includes both hard and soft tissue procedures] . . . instead of

going with [the] most compelling data in hard-tissue procedures? Why not go for the hard-tissue

indication and get it on the market? They were looking at the data and asking why in the world

would you submit an NDA for post-surgery pain [in general] when you have a drug that clearly

has efficacy in orthopedic surgery.”

       79.     After Advisory Board meetings, CW1 helped McCallum prepare executive

summaries of what occurred at the meetings. The executive summaries were then provided to

Henwood. CW1 stated that the summaries of Advisory Board meetings with colorectal surgeons



                                                 20
           Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 21 of 42




reported that the majority of KOLs did not intend to use IV meloxicam in their procedures. He

added: “They absolutely knew how the colorectal market felt.”

           80.     The Company also made the decision to focus its sales staff on orthopedic

surgeons, and away from soft-tissue surgeons, which is indicative of where Recro believed that

the true target market for IV meloxicam existed. CW1 stated that this decision was based on

feedback the Company received from KOLs.               CW1 recalled attending Launch Strategic

meetings about training sales staff and discussing where sales representatives should focus their

efforts. McCallum, Harlow and other executive leaders also participated in these meetings, and

Henwood attended some of these meetings. CW1 stated: “We planned training for our sales

people,” and “in the curriculum of training . . . we were definitely talking about focusing the

team on the orthopedic procedures and staying away from recommending the product for soft

tissue procedures. . . .”

           81.     Thus, even though Defendants knew that soft tissue surgeons were not a receptive

market for IV meloxicam, they nevertheless made a series of false and misleading statements

throughout the Class Period to convey to the market that soft tissue surgeons and their patients

were “IV meloxicam target opportunities” for the Company. As investors subsequently learned,

nothing could be further from the truth.

    III.         MATERIALLY FALSE AND MISLEADING STATEMENTS ISSUED
                 DURING THE CLASS PERIOD

Statements Issued During the Third Quarter of 2017 (July 1, 2017-September 30, 2017)

           82.     The Class Period begins on July 17, 2017, when the Company filed a Form 8-K

with the SEC, signed by Henwood, along with a corporate investor presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from




                                                  21
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 22 of 42




time to time.” The investor presentation stated the following, in relevant part, with respect to

soft tissue procedures (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours

                      Hospital Outpatient & Ambulatory Surgical Settings
                        Target Strategy – GI and Orthopedic Surgeons

Hospital Outpatient Facilities
Top 426 facilities equal 50%
● 4,100 facilities with targeted GI & Ortho (CPTs) procedures

Ambulatory Surgical Centers
Top 300 centers equal 50%
● 2,000 centers with targeted GI & Ortho procedures

       83.     On August 17, 2017, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with an updated corporate investor presentation, attached as an exhibit, to be

used by representatives of the Company “in various meetings with investors from time to time.”

The investor presentation stated, in relevant part (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]



                                                22
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 23 of 42




       84.     On September 19, 2017, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with an updated corporate investor presentation, attached as an exhibit, to be

used by representatives of the Company “in various meetings with investors from time to time.”

The investor presentation stated, in relevant part (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

       85.     The statements referenced in ¶¶ 82-84 were materially false and/or misleading

statements and/or failed to disclose that a significant majority of KOLs, on whom the Company

relied, told Defendants that the clinical data for IV meloxicam’s efficacy in soft tissue

procedures was not compelling and they did not intend to use the drug in soft tissue procedures.

Indeed, the Company itself acknowledged the lack of interest in using the drug by planning the

“curriculum of training” for its sales staff to focus on orthopedic procedures and to stay away

from recommending the product for soft tissue procedures.

Statements Issued During the Fourth Quarter of 2017 (October 1, 2017-December 31, 2017)

       86.     On October 10, 2017, Recro issued a press release entitled “Recro Pharma

Presents Phase III IV Meloxicam Clinical Efficacy Data in Patients Following Abdominoplasty

at the 2017 American Society of Plastic Surgeons Annual Meeting.” The press release stated, in

relevant part (emphasis added):

       Recro Pharma, Inc. (Nasdaq:REPH), a revenue generating specialty
       pharmaceutical company focused on therapeutics for hospital and other acute care

                                                23
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 24 of 42




       settings, today announced an oral presentation highlighting clinical efficacy data
       from its Phase III study evaluating intravenous (IV) meloxicam 30mg for the
       treatment of acute postoperative pain in patients following abdominoplasty
       surgery. The poster was presented at Plastic Surgery The Meeting 2017, hosted
       by the American Society of Plastic Surgeons (ASPS), taking place October 6-10,
       2017, in Orlando, FL. The poster, which was selected as a “Top 6” of the meeting,
       describes the clinical performance of IV meloxicam 30mg, including achievement
       of the study’s primary endpoint, a statistically significant difference in Summed
       Pain Intensity Difference (SPID) over the first 24 hours (SPID24) compared to
       placebo, along with detailed secondary endpoints.

       “The Phase III results presented this year at Plastic Surgery The Meeting
       demonstrate the efficacy of IV meloxicam 30mg, including significant reductions
       in pain, as evidenced by SPID24, meaningful reductions in opioid rescue use and
       improvements across numerous other pain relief metrics,” said Stewart
       McCallum, M.D., F.A.C.S., Chief Medical Officer of Recro Pharma and co-
       author of the poster. “On the safety front, IV meloxicam 30mg continues to
       demonstrate a favorable safety and tolerability profile with a low incidence of
       adverse events (AEs), serious AEs and infusion events. We believe these results
       demonstrate IV meloxicam 30mg’s ability to provide rapid and durable pain
       relief following abdominoplasty surgery and support its potential to be an
       attractive non-opioid alternative for physicians and patients for the treatment of
       acute, postoperative pain.”

       87.     On October 11, 2017, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with an updated corporate investor presentation, attached as an exhibit, to be

used by representatives of the Company “in various meetings with investors from time to time.”

The investor presentation stated, in relevant part (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

                                               ***



                                                24
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 25 of 42




Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care

Core Target Procedures        Orthopedic (Hip/Knee, Spine other)
                              General Surgery
                              GI/Colorectal

       88.     On November 14, 2017, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to present at the Jefferies 2017 London Healthcare Conference on November 15, 2017

and to be used by representatives of the Company “in various meetings with investors from time

to time.” The presentation stated, in relevant part (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

                                               ***

Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care

Core Target Procedures        Orthopedic (Hip/Knee, Spine other)
                              General Surgery
                              GI/Colorectal

       89.     On November 28, 2017, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from

time to time.” The presentation stated, in relevant part (emphasis added):




                                               25
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 26 of 42




                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

                                               ***

Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care

Core Target Procedures        Orthopedic (Hip/Knee, Spine other)
                              General Surgery
                              GI/Colorectal

       90.     The statements referenced in ¶¶ 86-89 were materially false and/or misleading

statements and/or failed to disclose that a significant majority of KOLs, on whom the Company

relied, told Defendants that the clinical data for IV meloxicam’s efficacy in soft tissue

procedures was not compelling and they did not intend to use the drug in soft tissue procedures.

Indeed, the Company itself acknowledged the lack of interest in using the drug by planning the

“curriculum of training” for its sales staff to focus on orthopedic procedures and to stay away

from recommending the product for soft tissue procedures.

Statements Issued During the First Quarter of 2018 (January 1, 2018-March 31, 2018)

       91.     On January 8, 2018, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from

time to time.” The presentation stated, in relevant part (emphasis added):




                                               26
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 27 of 42




                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

                                               ***

Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care

Core Target Procedures        Orthopedic (Hip/Knee, Spine other)
                              General Surgery
                              GI/Colorectal

       92.     On February 7, 2018, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from

time to time.” The presentation stated, in relevant part (emphasis added):

                               IV Meloxicam Target Opportunity

Intra-abdominal Procedures

● Surgeons have keen interest in:
       Avoidance of opioids
       Avoidance of troughs in existing non-opioid pain med options

● If approved, could answer needs through:
       Relief of moderate to severe pain over 24 hours
       Reducing LOS [length of stay]

                                               ***




                                               27
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 28 of 42




Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care

Core Target Procedures       Orthopedic (Hip/Knee, Spine other)
                             General Surgery
                             GI/Colorectal

       93.    The presentation also stated that with respect to “Defining Our Market”, there is

a “Large Addressable Patient Opportunity” of “29 Million Patients” for “addressable

procedures where [the] greatest IV meloxicam use is anticipated.” It is anticipated that “17%”

of these 29 million patients will have “core procedures” by “gastrointestinal/colorectal

surgeons” involving the “belly [and] bowel”. (Emphasis added.)

       94.    The presentation also has sections entitled “What We Have Learned: Market

Research Feedback on Clinical Profile” and “IV Meloxicam Receptivity: Anticipated Usage”.

The presentation stated (emphasis added): “In multiple market research surveys, the majority of

HCP [health care professionals] surveyed said they would accept IV Meloxicam as a valuable

addition upon approval to multimodal pain-management protocols.          They estimated they

would use the product in ~30% of their surgical cases.” The presentation also stated that “core

target procedures” include “GI/Colorectal”.

       95.    On March 2, 2018, Recro filed its 2017 Annual Report on Form 10-K with the

SEC, signed by Defendant Henwood, announcing the Company’s financial and operating results

for the year ended December 31, 2017 (the “2017 10-K”).           The 2017 10-K contained a

certification pursuant to the Sarbanes-Oxley Act of 2002 signed by Defendant Henwood stating

that the 2017 10-K “does not contain any untrue statement of a material fact or omit to state a

material fact necessary to make the statements made, in light of the circumstances under

which such statements were made, not misleading with respect to the period covered by this

report.” (Emphasis added.)



                                              28
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 29 of 42




       96.    In the 2017 10-K, the Company stated in relevant part (emphasis added):

       Manufacturing and Supply of our Acute Care Product Candidates

       We currently rely on contract manufacturers to produce drug product for our
       clinical studies under cGMPs [Current Good Manufacturing Practice
       regulations enforced by the FDA], with oversight by our internal managers. We
       plan to continue to rely on contract manufacturers to manufacture development
       quantities of our product candidates, as well as commercial quantities of our
       product candidates, if and when approved for marketing by the FDA. We
       currently rely on a single manufacturer for the clinical supplies of our drug
       product for each of our product candidates and do not currently have agreements
       in place for redundant supply or a second source for any of our product
       candidates….

       97.    On March 9, 2018, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from

time to time.” The presentation stated, in relevant part, that with respect to “Defining Our

Market”, there is a “Large Addressable Patient Opportunity” of “29 Million Patients” for

“addressable procedures where [the] greatest IV meloxicam use is anticipated.”            It is

anticipated that “17%” of these 29 million patients will have “core procedures” by

“gastrointestinal/colorectal surgeons” involving the “belly [and] bowel”. The presentation also

stated that “core target procedures” include “GI/Colorectal”. (Emphasis added.)

       98.    The presentation also stated the following, in relevant part, with respect to “IV

Meloxicam Receptivity: Anticipated Usage” (emphasis added): “In multiple market research

surveys, the majority of HCP [health care professionals] surveyed said they would accept IV

Meloxicam as a valuable addition upon approval to multimodal pain-management protocols.

They estimated they would use the product in ~30% of their surgical cases.”

       99.    The statements referenced in ¶¶ 91-98 were materially false and/or misleading

statements and/or failed to disclose that (i) a significant majority of KOLs, on whom the

                                              29
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 30 of 42




Company relied, told Defendants that the clinical data for IV meloxicam’s efficacy in soft tissue

procedures was not compelling and they did not intend to use the drug in soft tissue procedures.

Indeed, the Company itself acknowledged the lack of interest in using the drug by planning the

“curriculum of training” for its sales staff to focus on orthopedic procedures and to stay away

from recommending the product for soft tissue procedures; and (ii) Recro did not have a handle

on the manufacturing process for IV meloxicam, even though KOLs had raised concerns about

Sharr’s qualifications and his lack of oversight of manufacturing.

Statements Issued During the Second Quarter of 2018 (April 1, 2018-June 30, 2018)

       100.    On May 9, 2018, Recro filed a Quarterly Report on Form 10-Q with the SEC,

announcing the Company’s financial and operating results for the quarter ended March 31, 2018.

That same day, the Company’s Management Team hosted an earnings call with analysts to

discuss its first quarter 2018 results. During the earnings call, Defendant Harlow discussed

Recro’s lead product, IV meloxicam, stating in relevant part (emphasis added):

       Given the increasing urgency of the national opioid crisis, we believe IV
       meloxicam has to potential to serve as a valuable analgesic alternative for
       healthcare institutions, physicians and patients.

       We believe, we've identified clear addressable segments of the market, that will
       benefit from IV meloxicam's profile. Segments in which we believe, IV
       meloxicam's profile provides both clinical and economic value. From a clinical
       standpoint, we believe IV meloxicam can effectively treat pain, while reducing
       opioid consumption, which reduced opioid related adverse events.

       From an economic standpoint, we believe IV meloxicam's durable 24-hour dosing
       profile will allow ambulatory surgical centers to perform more complex
       procedures with same date discharge, while managing pain. And hospitals to
       accelerate patients discharge and reduce length of stay through reduction of
       opioids.

       A pillar of our strategy is identifying the key surgeons specifically orthopedic
       surgeons, general surgeons and GI colorectal surgeons. The procedures
       conducted by these surgeons represent a primary opportunity both in
       ambulatory surgical centers and in hospitals.


                                                30
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 31 of 42




       101.   On May 10, 2018, the Company filed a Form 8-K with the SEC, signed by

Henwood, along with updated information reflected in a slide presentation, attached as an

exhibit, to be used by representatives of the Company “in various meetings with investors from

time to time.” The presentation stated that with respect to “Defining Our Market”, there is a

“Large Addressable Patient Opportunity” of “29 Million Patients” for “addressable

procedures where [the] greatest IV meloxicam use is anticipated.” It is anticipated that “17%”

of these 29 million patients will have “core procedures” by “gastrointestinal/colorectal

surgeons” involving the “belly [and] bowel”. The presentation also stated that “core target

procedures” include “GI/Colorectal”. (Emphasis added.)

       102.   The presentation also stated the following, in relevant part, with respect to “IV

Meloxicam Receptivity: Anticipated Usage” (emphasis added): “In multiple market research

surveys, the majority of HCP [health care professionals] surveyed said they would accept IV

Meloxicam as a valuable addition upon approval to multimodal pain-management protocols.

They estimated they would use the product in ~30% of their surgical cases.”

       103.   The statements referenced in ¶¶ 100-102 were materially false and/or misleading

statements and/or failed to disclose that a significant majority of KOLs, on whom the Company

relied, told Defendants that the clinical data for IV meloxicam’s efficacy in soft tissue

procedures was not compelling and they did not intend to use the drug in soft tissue procedures.

Indeed, the Company itself acknowledged the lack of interest in using the drug by planning the

“curriculum of training” for its sales staff to focus on orthopedic procedures and to stay away

from recommending the product for soft tissue procedures.




                                              31
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 32 of 42




                                      The Truth Emerges

       104.    On May 24, 2018, Recro issued a press release entitled “Recro Pharma Receives

Complete Response Letter from the FDA,” disclosing that the FDA had declined to approve

Recro’s New Drug Application for IV meloxicam (the “May 24, 2018 Revelation”). The press

release stated in relevant part (emphasis added):

       Recro Pharma, Inc. (Nasdaq: REPH), a revenue generating specialty
       pharmaceutical company focused on therapeutics for the hospital and other acute
       care settings, today announced it has received a Complete Response Letter (CRL)
       from the U.S. Food and Drug Administration (FDA) Office of Drug Evaluation II
       regarding the New Drug Application (NDA) for IV meloxicam.

       The CRL stated that although the outcome of the pivotal phase III trials
       demonstrated statistically significant outcomes on the primary endpoints, the
       FDA is unable to approve the application in its current form. The CRL states
       that data from ad hoc analyses and selective secondary endpoints suggest that
       the analgesic effect does not meet the expectations of the FDA. In addition, the
       CRL raised CMC [or Chemistry, Manufacturing and Controls]-related
       questions on extractable and leachable data provided in the NDA.

       105.    On this news, Recro’s share price fell $6.79, or 54.67%, to close at $5.63 on May

24, 2018.

       106.    The May 24, 2018 Revelation disclosed for the first time what Defendants had

been told by KOLs during the Class Period – that the clinical data for IV meloxicam suggested

that the drug did not have a sufficient analgesic effect. As detailed above, throughout the Class

Period the KOLs had specifically (and repeatedly) told Defendants that the trial data for the

drug’s efficacy in soft tissue procedures was not compelling, and that therefore a significant

majority of KOLs did not intend to use the drug in soft tissue procedures, which directly

contradicts many of Recro’s statements to investors about the market and target usage of IV

meloxicam.

       107.    The May 24, 2018 Revelation also disclosed for the first time that Recro did not

have a handle on the manufacturing process, even though KOLs had specifically raised concerns

                                                32
         Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 33 of 42




during the Class Period about Sharr’s qualifications and his oversight of manufacturing overseas,

which Recro failed to disclose or remedy. The FDA saw small peaks in the drug formulation and

raised concerns that the drug could extract/leach foreign particles from the vial’s rubber stopper.

This corrective disclosure directly contradicts Recro’s prior statement that its internal managers

had appropriate oversight of the overseas manufacturing process for IV meloxicam.

         108.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

   IV.      PLAINTIFF’S CLASS ACTION ALLEGATIONS

         109.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Recro securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.        Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

         110.    The members of the Class are so numerous that joinder of all members is

impracticable.    Throughout the Class Period, Recro securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Recro or its transfer agent and may be notified of




                                                33
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 34 of 42




the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        111.      Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        112.      Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        113.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

            •      whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

            •      whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business and operations of
                   Recro;

            •      whether the prices of Recro securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

            •      whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        114.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                                   34
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 35 of 42




       115.    Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

           •     Defendants made public misrepresentations or failed to disclose material facts
                 during the Class Period;

           •     the omissions and misrepresentations were material;

           •     Recro securities are traded in an efficient market;

           •     the Company’s shares were liquid and traded with moderate to heavy volume
                 during the Class Period;

           •     the Company traded on the NASDAQ and was covered by multiple analysts;

           •     the misrepresentations and omissions alleged would tend to induce a reasonable
                 investor to misjudge the value of the Company’s securities; and

           •     Plaintiff and members of the Class purchased, acquired and/or sold Recro
                 securities between the time the Defendants failed to disclose or misrepresented
                 material facts and the time the true facts were disclosed, without knowledge of
                 the omitted or misrepresented facts.

       116.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       117.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.




                                                35
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 36 of 42




                                           COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        118.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        119.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        120.    During the Class Period, Defendants engaged in a plan, scheme, and course of

conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices

and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Recro securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Recro securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        121.    Pursuant to the above plan, scheme, and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

                                               36
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 37 of 42




influence the market for Recro securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Recro’s business.

        122.    By virtue of their positions at Recro, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        123.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control.                   As senior

officers/executives of Recro, the Individual Defendants had knowledge of the details of Recro’s

internal affairs.

        124.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Recro. As officers/executives of a publicly-held company, the Individual Defendants had a duty

to disseminate timely, accurate, and truthful information with respect to Recro’s businesses,

operations, and future prospects. As a result of the dissemination of the aforementioned false

and misleading reports, releases and public statements, the market price of Recro securities was



                                                37
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 38 of 42




artificially inflated throughout the Class Period. In ignorance of the adverse facts concerning

Recro’s business which were concealed by Defendants, Plaintiff and the other members of the

Class purchased or otherwise acquired Recro securities at artificially inflated prices and relied

upon the price of the securities, the integrity of the market for the securities and/or upon

statements disseminated by Defendants, and were damaged thereby.

        125.    During the Class Period, Recro securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Recro securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

the true value of Recro securities was substantially lower than the prices paid by Plaintiff and the

other members of the Class. The market price of Recro securities declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

        126.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

        127.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

of the truth to the investing public.



                                                38
         Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 39 of 42




                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

         128.   Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

         129.   During the Class Period, the Individual Defendants participated in the operation

and management of Recro, and conducted and participated, directly and indirectly, in the conduct

of Recro’s business affairs. Because of their senior positions, they knew about the adverse non-

public information with respect to which Plaintiff and the other members of the Class complain.

         130.   As officers and/or executives of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Recro’s

business and operations, and to correct promptly any public statements issued by Recro which

had become materially false or misleading.

         131.   Because of their positions of control and authority as senior officers/executives,

the Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Recro disseminated in the marketplace during the Class Period

concerning Recro’s results of operations.            Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Recro to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of Recro

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Recro securities.

         132.   Each of the Individual Defendants, therefore, acted as a controlling person of

Recro.    By reason of their senior management positions of Recro, each of the Individual

Defendants had the power to direct the actions of, and exercised the same to cause, Recro to



                                                 39
        Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 40 of 42




engage in the unlawful acts and conduct complained of herein.                 Each of the Individual

Defendants exercised control over the general operations of Recro and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and

the other members of the Class complain.

       133.       By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Recro.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY
       Plaintiff hereby demands a trial by jury.

Dated: April 24, 2020
                                                    Respectfully submitted,
                                                      /s/ Brenda Szydlo
                                                    By: Brenda Szydlo

                                                    POMERANTZ LLP
                                                    Jeremy A. Lieberman (admitted pro hac vice)
                                                    Brenda Szydlo (admitted pro hac vice)
                                                    600 Third Avenue, 20th Floor

                                                   40
Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 41 of 42




                               New York, New York 10016
                               Telephone: (212) 661-1100
                               Facsimile: (917) 463-1044
                               Email: jalieberman@pomlaw.com
                               bszydlo@pomlaw.com

                               POMERANTZ LLP
                               Patrick V. Dahlstrom
                               10 South La Salle Street, Suite 3505
                               Chicago, Illinois 60603
                               Telephone: (312) 377-1181
                               Facsimile: (312) 377-1184
                               Email: pdahlstrom@pomlaw.com

                               Counsel for Lead Plaintiff and the Proposed
                               Class

                               KASKELA LAW LLC
                               D. Seamus Kaskela (PA Bar No. 204351)
                               18 Campus Blvd., Suite 100
                               Newtown Square, Pennsylvania 19073
                               Telephone: (888) 715-1740
                               Facsimile: (484) 258-1585
                               Email: skaskela@kaskelalaw.com

                               Liaison Counsel for the Proposed Class

                               BRONSTEIN, GEWIRTZ & GROSSMAN,
                               LLC
                               Peretz Bronstein
                               60 East 42nd Street, Suite 4600
                               New York, New York 10165
                               Telephone: (212) 697-6484
                               Facsimile (212) 697-7296
                               Email: peretz@bgandg.com

                               Additional Counsel for the Proposed Class




                              41
       Case 2:18-cv-02279-MMB Document 50 Filed 04/24/20 Page 42 of 42




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.



                                                    /s/ D. Seamus Kaskela
                                                        D. Seamus Kaskela




                                               42
